Citation Nr: 1235660	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 30 percent for chronic bronchitis with mild obstructive ventilatory defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1943 to November 1945.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied an increased rating in excess of 30 percent for chronic bronchitis with mild obstructive ventilatory defect.  The Veteran's claim for increased rating was received by the RO on June 19, 2006.  

In a May 2009 decision, the Board denied an increased rating in excess of 30 percent for chronic bronchitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted a Joint Motion for Remand, and the Board's May 2009 decision was vacated and the appeal was remanded for action consistent with the terms of the Joint Motion.  The Board remanded the case in March 2011 and October 2011 for additional development.  The case is once again before the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The April 2011 VA examination is adequate for rating purposes.

2.  It is not factually ascertainable that an increase in chronic bronchitis with mild obstructive ventilatory defect occurred up to one year prior to the date of the claim for increase received on June 19, 2006.

3.  For the increased rating period prior to May 24, 2011, the chronic bronchitis with mild obstructive ventilatory defect has not been manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).

4.  For the increased rating period from May 24, 2011, the Veteran has been diagnosed with severe pulmonary hypertension.



CONCLUSIONS OF LAW

1.  For the increased rating period prior to May 24, 2011, the criteria for a disability rating in excess of 30 percent for chronic bronchitis with a fixed obstructive component have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, for the period from May 24, 2011, the criteria for a 100 percent disability rating for chronic bronchitis with a fixed obstructive component have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In a July 2006 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2006 notice letter included information regarding how disability ratings and effective dates are assigned.  An additional June 2008 letter provided the Veteran with specific information regarding the measurements and criteria required to prevail in his claim.    

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment, and VA examinations.  In addition, the Veteran was afforded a VA examination in April 2011 to address the Veteran's service-connected bronchial lung disability.  

Upon reviewing the examination report, as well as a November 2011 addendum to the examination, the Board finds that it is sufficient to properly adjudicate the claim for an increased rating.  The Board finds that the April 2011 VA examination is adequate for rating purposes because it was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, to include specific findings from pulmonary function testing.   Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board is aware that the April 2011 VA examination did not include maximum exercise capacity to measure maximum oxygen consumption.  The Board remanded the case in October 2011 for an addendum to clarify whether testing for maximum oxygen consumption was conducted, and if so, to provide the results of such testing.   A November 2011 addendum shows that a review of the medical evidence of record did not reveal measurements of maximum oxygen consumption because it was not clinically indicated.  The VA examiner added that, while such testing may be desirable for adjudication purposes, it would be unreasonable to ask the Veteran, whom he noted was elderly and severely impaired, to undergo such a stressful test, and opined that such testing would not be necessary in this case.  The Board finds that the addendum opinion obtained is responsive to the Board's questions on remand.  

Further, the Board finds that, while the criteria for rating chronic bronchitis allow for an evaluation based on specific findings as they relate to maximum oxygen consumption, maximum exercise capacity testing for such is not required for rating purposes.  38 C.F.R. § 4.97.  The amended provisions of 38 C.F.R. § 4.96 provide guidance with regard to rating respiratory conditions, to include chronic bronchitis under Diagnostic Code 6600, and state that if a maximum exercise capacity test is not of record, the disability is to be evaluated based on alternative criteria.  See 38 C.F.R. § 4.96(d)(i)(2011).  For these reasons, the Board finds that the RO has substantially complied with the terms of the March 2011 and October 2011 remand orders, and the Board finds that the April 2011 VA examination is adequate for rating purposes under 38 C.F.R. § 4.70.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that the evidence of record does not reflect a discernible increase in the Veteran's service-connected lung disability during the one year period before the claim was filed (on June 19, 2006); however, as the Board will discuss in more detail below, symptoms related to the Veteran's service-connected lung disability are shown to have increased on May 24, 2011 in conjunction with hospitalization for congestive heart failure.  Accordingly the Board finds that a staged rating is warranted in this case.  

During the pendency of this appeal, VA amended the ratings schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 
38 C.F.R. § 4.96(d) (2011).  A review of the regulatory changes reveals that such changes made subsequent to the initiation of the present claim are non-substantive in nature, and merely interpret already existing law.  As such, the Board finds that the Veteran will not be prejudiced by consideration of these changes. 
 
The Veteran's service-connected disability is evaluated under Diagnostic Code 6600 (chronic bronchitis).  Under Diagnostic Code 6600, when a pulmonary function test shows Forced Expiratory Volume at one second (FEV-1) of 71 to 80 percent predicted, FEV-1/Forced vital capacity (FVC) of 71 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted, a 10 percent rating is warranted.  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent rating.   FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum exercise capacity with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit) warrants a 60 percent rating.   FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy warrants a 100 percent rating.   38 C.F.R. § 4.97. 

In applying the above rating criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Increased Rating Prior to May 24, 2011

The RO initially granted service connection for bronchial asthma in March 1946, and the Veteran was assigned a 30 percent evaluation effective November 1945.  In a July 1981 rating decision, the RO recharacterized the service-connected disability as chronic bronchitis with minimal obstruction, rated under Diagnostic Code 6600 (chronic bronchitis) based on the revised diagnosis.  The assigned 30 percent evaluation for the Veteran's bronchial lung disability has been in effect up to the increased rating period relevant to appellate review.   

The Board finds that the evidence of record does not reflect a discernible increase in the Veteran's service-connected lung disability during the one year period before the claim was filed on June 19, 2006.  VA treatment records dated in 2005 reflect a diagnosis of COPD with mild obstructive pattern or obstructive lung disease.  Pulmonary function testing was not completed in conjunction with VA treatment.  

An August 2006 VA examination did not describe the results of pulmonary function testing in numerical terms; rather, the examiner interpreted the results as showing no significant change between the current results and a prior 2003 examination.  A February 2010 Joint Motion for Remand agreed that the August 2006 VA examination is, therefore, inadequate for rating purposes.  

The August 2006 VA examiner diagnosed the Veteran with reactive airway disease due to asthma along with a fixed obstructive component due to chronic obstructive pulmonary disease (COPD); however, the Veteran was service-connected with minimal obstruction related to the service-connected bronchial lung disability prior to being diagnosed with COPD.  Therefore, all of the Veteran's respiratory symptoms have been considered by the Board in evaluating his assigned rating.  
See Mittleider, 11 Vet. App. 181.

The Veteran was afforded a new VA examination in April 2011.  The April 2011 VA examination includes the results of pulmonary function testing in numerical terms and adequately addresses the pertinent rating criteria.  Pulmonary function testing completed in April 2011 reveal an FEV-1 of 64 percent predicted, FEV-1/FVC of  68 percent predicted (FEV-1 of 64 percent predicted/ FVC of  94 percent predicted), and DLCO (SB) of 70 percent.  Based on evidence provided during the April 2011 VA examination, the Board finds that, prior to May 24, 2011, chronic bronchitis has not been manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted to warrant a higher 60 percent rating evaluation under Diagnostic Code 6600, as required for a higher rating of 60 percent.

Under Diagnostic Code 6600, an increased 60 percent raring may also be assigned where a maximum exercise capacity test reveals maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  The April 2011 VA examination did not include maximum exercise capacity testing, and a November 2011 addendum shows that measurements of maximum oxygen consumption are not otherwise contained in the medical record.  The VA examiner determined that it would be unreasonable to ask the Veteran to undergo such a stressful test given his age and level of impairment, and stated that such testing would not be necessary in this case.  In making such a determination, the VA examiner reasoned that the main cause of disability in the Veteran was cardiac, not respiratory, and the severity of left ventricular failure in the Veteran was well demonstrated by trans-esophageal echocardiography, so that rendering the measurement of oxygen consumption would be of little or no added value.   Based on the VA examiner's determination that maximum exercise capacity testing was not indicated for this Veteran, the Board finds that further evaluation for such is not necessary.  The Board finds that in the absence of maximum exercise capacity testing, the Veteran has been appropriately rated based on pulmonary function test findings as described above.  See 38 C.F.R. § 4.96 (d)(1) (if a maximum exercise capacity test is not of record, evaluate is to be based on alternative criteria).  

For these reasons, the Board finds that, for the increased rating period prior to May 24, 2011, service-connected chronic bronchitis does not more nearly approximate a higher than 30 percent rating based on a FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min under Diagnostic Code 6600.  

The Veteran asserts in an August 2007 statement that his pulmonary function tests were taken with his medication, but that he could not climb a flight of stairs without losing his breath.  The provisions of 38 C.F.R. § 4.97(5) specify that post-bronchodilator studies are generally required when pulmonary function tests are done for disability evaluation purposes; therefore, the Board finds that evaluation based on post-bronchodilator pulmonary function testing is appropriate in this case. 

The Veteran reported during examination in April 2011 that he became short of breath on exertion at approximately two hundred feet.  He reported developing shortness of breath after climbing two flights of stairs.  He reported having  productive cough in the morning.  The Veteran is competent to describe his current respiratory symptoms, and the Board finds that his statements are credible.  The Veteran's symptoms related to shortness of breath on exertion are consistent with his current respiratory diagnoses, and were noted during VA examination.  The Board finds that the FEV-1, FVC, and DILCO (SB) measurements recorded on pulmonary function tests are an objective measure of such respiratory symptomatology, and thus, take into consideration the Veteran's reported symptoms.  The April 2011 VA examiner does not indicate that the Veteran's complaints are otherwise out of proportion with the results of examination.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  

The evidence shows that, for the increased rating period prior to May 24, 2011, chronic bronchitis more nearly approximates a rating based on a FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted as described for the currently assigned 30 percent rating under Diagnostic Code 6600.  For these reasons, the Board finds that for the increased rating period prior to May 24, 2011, an increased rating in excess of 30 percent is not warranted for chronic bronchitis.  See 38 C.F.R. §§ 4.3, 4.7, 4.97.


Extraschedular Consideration Prior to May 24, 2011

The Board has considered whether referral for an extraschedular evaluation is warranted for increased rating period prior to May 24, 2011.  Because the Board is granting a 100 percent disability evaluation from May 24, 2011, a higher evaluation is not available from that time; therefore, the Board finds that consideration of an extraschedular rating is not necessary for the increased rating period from May 24, 2011.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by service-connected chronic bronchitis with a fixed obstructive component is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 6600, specifically provides for disability ratings based on pulmonary function testing and other symptoms such as maximum oxygen consumption, right heart failure, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or outpatient oxygen therapy where such symptoms are clinically indicated.  See 38 C.F.R. §§ 4.21, 4.96, and 4.97 (2011).  In this case, considering the lay and medical evidence, the Veteran's chronic bronchitis is manifested by an obstructive component, shown to be minimal on VA examinations as well as complaints related to shortness of breath on exertion.  Pulmonary function testing revealed an FEV-1 of 64 percent predicted, FEV-1/FVC of 68 percent predicted, and DLCO (SB) of 70 percent.  These symptoms and findings are considered by pulmonary function testing results listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate service-connected chronic bronchitis, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects noted on his daily life.  In the absence of exceptional factors associated with the service-connected bronchial lung disease, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Rating from May 24, 2011

For the increased rating period from May 24, 2011, the Veteran has been diagnosed with severe pulmonary hypertension.  A 100 percent total disability rating is assignable under Diagnostic Code 6600 where there is evidence of pulmonary hypertension shown by echocardiogram or cardiac catherization.  
See 38 C.F.R. § 4.97.

The Board finds that the earliest evidence of a diagnosis of pulmonary hypertension was in a May 24, 2011 VA treatment report.  An April 2011 VA examination completed just a few weeks prior did not reflect pulmonary hypertension.  The Veteran was diagnosed pursuant to a May 24, 2011 echocardiogram when he was hospitalized for congestive heart failure.  

In the November 2011 addendum, the VA examiner stated that approximately six weeks after the April 2011 VA examination, the Veteran was hospitalized for congestive heart failure.  The most important diagnostic study performed during the admission was a trans-esophageal echocardiogram.  Specific findings from the echocardiogram were delineated by the VA examiner, to include severe left atrial enlargement, mild right atrial enlargement, an apparently normal sized right ventricle, and severe pulmonary hypertension.   Three weeks after the Veteran's hospital discharge, he was found to have reverted to his pre-admission exercise tolerance.  He was breathing well, but the Veteran had complaints of significant fatigue, sleepiness, and lack of interest not present prior to hospitalization.  He was able to walk 100 to 150 feet before having to stop, which was noted by the VA examiner to be close to his prior baseline.  The VA examiner stated that the main cause of disability in the Veteran was cardiac, not respiratory, and the severity of the left ventricular failure was well demonstrated by echocardiography, rendering the need for measurement of oxygen consumptions to be of little or no added value for evaluating his lung disease.  

The record shows that the Veteran was diagnosed with pulmonary hypertension by echocardiogram, consistent with the criteria for a 100 percent rating under Diagnostic Code 6600 on May 24, 2011.  While pulmonary hypertension was diagnosed in conjunction with congestive heart failure, and the main cause of the Veteran's general state of disability is noted by the VA examiner to be cardiac and not respiratory, the Board is unable to differentiate the exact cause for pulmonary hypertension in the Veteran, and is unable to determine whether his service-connected respiratory disability contributed to such a finding based on available evidence of record.  See Mittleider, 11 Vet. App. 181.  Pulmonary hypertension documented by an echocardiogram is specifically cited in Diagnostic Code 6600 as a finding which warrants a 100 percent rating for chronic bronchitis.  The amended "special provisions" pertaining to the use of pulmonary function tests under 38 C.F.R. § 4.96(d)(2) provide that when pulmonary hypertension (documented by an echocardiogram or cardiac catherization) has been diagnosed, pulmonary function tests are not required for evaluation.  While these provisions were added to the amended rating schedule after the initiation of the Veteran's claim and are not for application in the present case, these provisions clarify that a finding of pulmonary hypertension is in and of itself sufficient for the evaluation of a respiratory condition such as chronic bronchitis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds for the rating period from May 24, 2011, the evidence more nearly approximates a 100 percent rating for chronic bronchitis.  38 C.F.R. §§ 4.3, 4.7, 4.97.  


ORDER

Prior to May 24, 2011, and increased evaluation in excess of 30 percent for chronic bronchitis with mild obstructive ventilatory defect is denied; from May 24, 2011, an increased disability rating of 100 percent is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


